     Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

GLOBAL HAWK INSURANCE                       §
COMPANY (RRG),                              §
                                            §
       PLAINTIFF,                           §
                                            §
V.                                          §       CAUSE NO. 4:10-CV-780
                                            §
USA TRANSPORTATION SERVICES,                §
LLC; STEVEN MOYANO; DERRICK                 §
BAILEY, INDIVIDUALLY, ANF ANNIE             §
JOHNSON, AND AS REPRESENTATIVE              §
OF THE ESTATE OF JOHN BAILEY,               §
DECEASED; ARIEL GUTIERREZ;                  §
BRANDY GARCES OLIVA; FREDDYS                §
RABASSA GONZALEZ D/B/A IROMY                §
TRANSPORT; AND EFRAIN                       §
GUTIERREZ D/B/A E GUTIERREZ                 §
TRUCKING                                    §
                                            §
       DEFENDANTS.                          §

                    COMPLAINT FOR DECLARATORY JUDGMENT

       COMES NOW, Plaintiff Global Hawk Insurance Company (RRG) and petitions this

Court for a declaratory judgment, pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil

Procedure 57, against Defendants USA Transportation Services, LLC; Steven Moyano; Derrick

Bailey, Individually and as Next Friend of Annie Johnson and as Representative of the Estate of

John Bailey, Deceased; Ariel Gutierrez; Brandy Garces Oliva; Freddys Rabassa Gonzalez d/b/a

Iromy Transport; and Efrain Gutierrez d/b/a E Gutierrez Trucking, and, in support thereof,

respectfully shows the Court as follows:

                                           PARTIES

       1.     Plaintiff GLOBAL HAWK INSURANCE COMPANY (RRG) (“Global Hawk”)

is a corporation organized as a Risk Retention Group pursuant to 15 U.S.C. § 3901, et. seq.,

                                                1
                                                                          6541715 v1 (70042.00015.000)
      Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 2 of 11



authorized under the laws of the State of Vermont to transact commercial motor carrier liability

insurance, and having its principal place of business in the State of California.

       2.      Defendant USA TRANSPORTATION SERVICES, LLC (“USA Transportation”)

is a limited liability company organized and existing pursuant to the laws of the State of Texas

with a principal place of business located at 15447 Avenue C, Channelview, Harris County,

Texas 77530. The members of USA Transportation are Javier Moyano and Steven Moyano, who

are adult citizens and residents of Harris County, Texas.

       3.      Defendant STEVEN MOYANO (“Moyano”) is an adult citizen and resident of

Harris County, Texas.

       4.      Defendant DERRICK BAILEY, INDIVIDUALLY AND AS NEXT FRIEND OF

ANNIE JOHNSON AND AS REPRESENTATIVE OF THE ESTATE OF JOHN BAILEY,

DECEASED (“Bailey”) is an adult citizen and resident of Harris County, Texas. Bailey is also

named herein as the representative of the wrongful death beneficiaries of John Bailey in lieu of

naming each of them individually in this Complaint.

       5.      Defendant ARIEL GUTIERRIEZ (“Gutierrez”) is an adult citizen and resident of

Harris County, Texas.

       6.      Defendant BRANDY GARCES OLIVA (“Garces”) is an adult citizen and

resident of Harris County, Texas.

       7.      Defendant FREDDYS RABASSA GONZALEZ d/b/a IROMY TRANSPORT

(“Iromy Transport”) is an adult citizen and resident of Harris County, Texas.

       8.      Defendant EFRAIN GUTIERREZ d/b/a E GUTIERREZ TRUCKING (“Gutierrez

Trucking”) is an adult citizen and resident of Harris County, Texas.




                                                  2
                                                                               6541715 v1 (70042.00015.000)
      Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 3 of 11



                                          JURISDICTION

         9.     Jurisdiction is proper pursuant to 28 U.S.C. § 1332(a)(1) because this declaratory

judgment action arises out of an actual dispute or controversy in which the parties are citizens of

different states and the amount in controversy, exclusive of interests and costs, exceeds

$75,000.00.

         10.    This action is brought pursuant to 28 U.S.C. § 2201 in that there is an actual case

or controversy regarding the existence and extent of any defense or indemnification obligations

owed by Global Hawk to USA Transportation, Moyano, and Bailey, as set forth more fully

below.

         11.    Pursuant to 28 U.S.C. § 2201, Defendants Gutierrez, Garces, Trujillos, Iromy

Transport, and Gutierrez Trucking are parties having an interest in the Court’s determination as

to Global Hawk’s obligations pursuant to its policy of insurance.

                                               VENUE

         12.    Venue is proper pursuant to 28 U.S.C. § 1391(b) in that all defendants reside in

this judicial district and are residents of the State of Texas.

                    I.      THE UNDERLYING LAWSUIT AND PETITIONS
                                   IN INTERVENTION

         13.    This action relates to a civil action filed by Bailey's representatives in the 270th

Judicial District Court of Harris County, Texas, Cause No. 2018-24745, for his wrongful death

as the result of a chain-reaction collision. The First Amended Petition filed in that action is

attached hereto as Exhibit A.




                                                   3
                                                                              6541715 v1 (70042.00015.000)
       Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 4 of 11



        14.      Petitions-in-intervention asserting causes of action against Bailey and others were

then filed by Garces, Yadier Mediavilla Trujillos ("Trujillos) 1, and Iromy Transport, which

petition is attached hereto as Exhibit B (the "Garces Petition"), and by Gutierrez, which petition

is attached hereto as Exhibit C (the "Gutierrez Petition").

        15.      On the date in question, Garces was operating a tractor-trailer owned by Iromy

Transport with Trujillos as a passenger when the vehicle was struck by a tractor-trailer being

operated by Roberto Torres ("Torres"). (Exh. B at ¶ 22).

        16.      Gutierrez was then forced to veer left when he came upon the Garces vehicle and

collided with the Torres vehicle. (Exh. C at ¶ 3.3).

        17.      At the same time, Bailey is alleged to have struck the rear of Torres' vehicle while

in the course and scope of his employment with USA Transportation and/or Moyano. (Exh. B at

¶ 24; Exh. C at ¶ 3.2). Bailey was operating a USA Transportation-owned tractor and a trailer

purportedly owned by Moyano at the time of the collision. (Id.).

        18.      The Garces Petition asserts negligence and gross negligence as to Bailey;

vicarious liability as to Moyano and/or USA Transportation based on the doctrine of respondeat

superior; and negligent entrustment and/or failure to maintain, retain, and inspect the tractor-

trailer as to Bailey, Moyano, and/or USA Transportation. (Exh. B at ¶¶ 36-40).

        19.      The Gutierrez Petition alleges negligence against Bailey; negligent hiring,

training, and supervising by USA Transportation, as well as violations of the FMCSR and

TMCSR and vicarious liability based on the doctrine of respondeat superior. 2 (Exh. C at ¶ VII).



1
  Trujillos was named as a defendant in a related action, Cause No. 4:18-cv-4665, currently pending in this District.
Despite best efforts, however, Global Hawk was unable to locate and serve Trujillos in that related action.
Therefore, in an attempt to conserve the Court's time and resources, Global Hawk is not naming Trujillos as a
defendant herein.
2
  The paragraph heading in the Gutierrez Petition indicates that negligence claims are also being brought against
Moyano, although they are not specifically asserted in the body of the pleading.
                                                         4
                                                                                           6541715 v1 (70042.00015.000)
         Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 5 of 11



                                     II.     THE POLICY

          20.   Global Hawk issued a policy of insurance (the “Policy”) bearing Policy No.

TXJ114859 to USA Transportation as the named insured. The Policy, a copy of which (with

premium information redacted) is attached hereto as Exhibit D, provided Commercial Motor

Vehicle Coverage.

          21.   The Policy has a period of June 9, 2017 through June 9, 2018.

                         A.     COVERED “AUTOS” UNDER THE POLICY

          22.   The Policy provides coverage for “all sums an ‘insured’ legally must pay as

damages because of ‘bodily injury’ or ‘property damage’ to which this insurance applies, caused

by an ‘accident’ and resulting from the ownership, maintenance or use of a covered ‘auto’.”

(Exh. D).

          23.   In turn, the Insuring Clause of the Policy under the Truckers Coverage Form

provides as follows:

                SECTION I – COVERED AUTOS

                Item Two of the Declarations shows the “autos” that are
                covered “autos” for each of your coverages. The following
                numerical symbols describe the “autos” that may be covered
                “autos”. The symbols entered next to a coverage on the
                Declarations designate the only “autos” that are covered
                “autos”.

(Id.).

          24.   Item Two of the Declarations shows the “autos” that are covered “autos” for each

of the coverages. (Id.). The numerical symbol for Liability coverage listed on the Policy is “46.”

(Id.).

          25.   The Policy then provides a chart entitled “Description Of Covered Auto

Designation Symbols,” which identifies the symbol “46” to include:

                                                5
                                                                            6541715 v1 (70042.00015.000)
         Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 6 of 11




(Id.).

          26.   Item Three of the Declarations, in turn, references the “Schedule of Covered

Autos You Own,” which identifies by VIN number and other descriptors the tractors and trailers

that are covered “autos” under the Policy. (Id.).

          27.   The tractor operated by Bailey on the date in question bore VIN number

1FUJA6CV25LU87972 and was not scheduled under the Policy at the time of the collision. (Id.).

This is because it was deleted from the Policy pursuant to USA Transportation’s request for the

same, which is attached hereto as Exhibit E. In response to the request, Global Hawk issued a

general change endorsement, attached hereto as Exhibit F, deleting the tractor from the Policy

effective January 5, 2018. As such, Bailey’s tractor was not a covered “auto” on the Policy at the

time of the collision.

          28.   The Moyano trailer, bearing VIN number 1H2P04828TW021201, is identified on

the Policy as a covered “auto” but only when attached to a scheduled “auto”:




(Exh. D).

          29.   Because the tractor operated by Bailey was deleted from the Policy prior to the

collision and was not a covered “auto” at the time of the collision, the Moyano trailer does not

qualify as a covered “auto” under the Policy, either.


                                                    6
                                                                            6541715 v1 (70042.00015.000)
         Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 7 of 11



          30.   Given that neither the Bailey tractor nor the Moyano trailer qualify as covered

“autos” under the Policy, coverage does not exist for the claims asserted against them or against

USA Transportation.

                     B.      “SCHEDULED VEHICLES ONLY” ENDORSEMENT

          31.   Even if coverage existed for the claims asserted against USA Transportation,

Moyano, and Bailey, such coverage would be negated by the Policy endorsement entitled

“Limitation of Coverage to Scheduled Vehicles Only,” which provides as follows:

                This policy only provides liability coverage only [sic] for those
                specific vehicles identified on the schedule of vehicles, which
                schedule is part of the policy, either identified on the
                declaration page or the vehicle schedule, form GHI-10, by
                make, model, year and VIN. If the Named Insured operates
                or owns any other vehicles, including power units or trailers,
                which are associated with that Named Insured in the Federal
                Motor Carrier Safety Administration (FMCSA) Safety and
                Fitness Electronic Records System (SAFER), those vehicles
                are specifically excluded from coverage of any kind under
                this Trucker Liability policy unless and until those vehicles
                are scheduled by endorsement under this policy as covered
                scheduled vehicles and an additional premium is paid for
                that additional coverage.

(Id.).

          32.   Consequently, because neither the Bailey tractor nor the Moyano trailer were

scheduled on the Policy, they are not covered “autos,” and no coverage exists under the Global

Hawk Policy for the claims involving those vehicles.

                             C.     “INSUREDS” UNDER THE POLICY

          33.   The Policy defines who qualifies as an insured as follows:

                1. Who Is An Insured

                   The following are “insureds”:

                   a. You for any covered “auto”;

                                                 7
                                                                             6541715 v1 (70042.00015.000)
        Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 8 of 11



                   b. Anyone else while using with your permission a
                      covered “auto” you own, hire or borrow…

                   c. The owner or anyone else from whom you hire or
                      borrow a covered “auto” that is a “trailer” while the
                      “trailer” is connected to another covered “auto” that is
                      a power unit…
(Id.)

         34.   The Policy provides that “the words ‘you’ and ‘your’ refer to the Named Insured

shown in the Declarations.” (Id.).

         35.   USA Transportation, as the named insured, qualifies as an “insured” under the

Policy but only as to covered “autos.” Because neither the tractor nor the trailer operated by

Bailey on the date in question qualify as covered “autos,” USA Transportation is not an

“insured” for the claims asserted against it.

         36.   In addition, Bailey does not qualify as an “insured” because he was not operating

a covered “auto” on the date in question.

         37.   Finally, Moyano does not qualify as an “insured” because his trailer was not a

scheduled vehicle given that it was not attached to a covered “auto” at the time of the collision

pursuant to the above Policy provisions.

         38.   Consequently, coverage does not exist for the claims asserted against USA

Transportation, Bailey, or Moyano.

                             D.      PUNITIVE DAMAGES EXCLUSION

         39.   Even if coverage otherwise existed for the claims asserted in the Petitions, there is

an exclusion in the Policy that negates coverage for punitive damages as follows:

                 PUNITIVE, EXEMPLARY AND EXTRA CONTRACTUAL
                              DAMAGE EXCLUSION

               This policy is changed by adding the following exclusion:


                                                 8
                                                                              6541715 v1 (70042.00015.000)
         Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 9 of 11



                This policy does not insure against or provide indemnity for
                fines, penalties, exemplary or punitive damages or any other
                type or kind of judgment or award which does not
                compensate the party benefitting from the award or
                judgment for any actual loss or damage sustained.

                This exclusion applies to all coverages provided under this
                policy.

(Id.).

          40.   Consequently, coverage does not exist under the Policy for any punitive or

exemplary damages awarded against Bailey, Moyano, or USA Transportation.

                              III.       DECLARATIONS SOUGHT

                                             COUNT I

          41.   Global Hawk incorporates by reference paragraphs 1 through 41 above as if each

were fully set forth at length herein.

          42.   Global Hawk has no duty to defend or indemnify Bailey, Moyano, or USA

Transportation pursuant to the Truckers Coverage Form for the claims asserted against them.

          43.   Global Hawk would be required to defend or indemnify Bailey, Moyano, and

USA Transportation pursuant to the Truckers Coverage Form only if the Petitions asserted

claims against covered “autos” for which the Policy provides coverage. Neither of the vehicles,

however, qualifies as a covered “auto.”

          44.   In addition, pursuant to the “Scheduled Vehicles Only” endorsement referenced

above, there is no coverage for the claims involving the Bailey tractor and Moyano trailer

because the endorsement limits coverage only to those specifically covered “autos” under the

Policy, and neither of these vehicles qualifies as a covered “auto.”




                                                 9
                                                                          6541715 v1 (70042.00015.000)
     Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 10 of 11



          45.   Even if the Petitions asserted claims involving covered “autos,” USA

Transportation, Bailey, and Moyano do not qualify as “insureds” under the Policy in order to

trigger a duty to defend or indemnify by Global Hawk.

          WHEREFORE, Plaintiff Global Hawk respectfully requests that this Court enter a

Judgment declaring that Global Hawk has no duty to defend or indemnify USA Transportation,

Bailey, or Moyano for the claims asserted in the Petitions pursuant to the Truckers Coverage

Form of the subject Policy.

                                          COUNT II

          46.   Global Hawk incorporates by reference paragraphs 1 through 46 above as if each

were fully set forth at length herein.

          47.   Even if coverage exists under the Policy, Global Hawk has no duty to indemnify

Bailey, Moyano, or USA Transportation for any punitive or exemplary damages recovered

against them for any gross negligence claims pursuant to the exclusion contained within the

Policy.

          WHEREFORE, Global Hawk respectfully requests that this Court enter a Judgment

declaring that Global Hawk has no duty to indemnify Bailey, Moyano, or USA Transportation

for any punitive or exemplary damages awarded against them pursuant to the Policy exclusion.




                                               10
                                                                          6541715 v1 (70042.00015.000)
Case 4:19-cv-00780 Document 1 Filed on 03/05/19 in TXSD Page 11 of 11



                               Respectfully submitted,

                               KANE RUSSELL COLEMAN LOGAN, PC

                               By:     /s/ Donald A. Waltz
                                      Donald A. Waltz
                                      State Bar No. 24048061
                                      Ashley Veitenheimer
                                      State Bar No. 24053356
                                      3700 Thanksgiving Tower
                                      1601 Elm Street
                                      Dallas, Texas 75201
                                      Phone: 214.777.4200
                                      Fax: 24.777.4299
                                      dwaltz@krcl.com
                                      aveitenheimer@krcl.com

                               ATTORNEYS FOR PLAINTIFF GLOBAL
                               HAWK INSURANCE COMPANY (RRG)




                                 11
                                                          6541715 v1 (70042.00015.000)
